   Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 1 of 17




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume XIV- A3151-A3166
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 2 of 17




                             A3151
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 3 of 17




                             A3152
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 4 of 17




                             A3153
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 5 of 17




                             A3154
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 6 of 17




                             A3155
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 7 of 17




                             A3156
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 8 of 17




                             A3157
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 9 of 17




                             A3158
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 10 of 17




                              A3159
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 11 of 17




                              A3160
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 12 of 17




                              A3161
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 13 of 17




                              A3162
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 14 of 17




                              A3163
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 15 of 17




                              A3164
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 16 of 17




                              A3165
Case 1:20-cv-06274-LAK Document 11-14 Filed 09/30/20 Page 17 of 17




                              A3166
